Exhibit 10.1 STANDARD MULTI-TENANT OFFICE LEASE - GROSS AIR COMMERCIAL REAL ESTATE ASSOCIATION 1. Basic Provisions ("Basic Provisions"). 1.1 Parties: This Lease ("Lease"), dated for reference purposes only April 16, 2007, is made by and between CIP Centerpointe 123, LLC, a California limited liability company ("Lessor") and Primal Solutions, Inc., a Delaware corporation ("Lessee"), (collectively the "Parties", or individually a "Party"). 1.2(a) Premises: That certain portion of the Project (as defined below), known as Suite Numbers(s) 100, first floor(s), consisting of approximately 10,342 rentable square feet and approximately - useable square feet ("Premises"). The Premises are located at: 19732 MacArthur Boulevard,in the City of Irvine, County of Orange, State of California , with zip code 92612 . In addition to Lessee's rights to use and occupy the Premises as hereinafter specified, Lessee shall have non-exclusive rights to the Common Areas (as defined in Paragraph 2.7 below) as hereinafter specified, but shall not have any rights to the roof, the exterior walls, the area above the dropped ceilings, or the utility raceways of the building containing the Premises ("Building") or to any other buildings in the Project. The Premises, the Building, the Common Areas, the land upon which they are located, along with all other buildings and improvements thereon, are herein collectively referred to as the "Project." The Project consists of approximately 25,064 rentable square feet. (See also Paragraph 2) 1.2 (b) Parking: 41 unreserved and 0 reserved vehicle parking spaces at a no monthly cost of $ per unreserved space and $ per reserved space. (See Paragraph 2.6) 1.3Term: Five (5) years and zero (0) months ("Original Term") commencing May 1, 2007 or the date of occupancy, whichever is earlier ("Commencement Date") and ending April 30, 2012 ("Expiration Date"). (See also Paragraph 3) 1.4 Early Possession: ("Early Possession Date"). (See also Paragraphs 3.2 and 3.3) 1.5 Base Rent: $20,684.00 per month ("Base Rent)", payable on the first (1st) day of each month commencing July 1, 2007 . (See also Paragraph 4) þ If this box is checked, there are provisions in this Lease for the Base Rent to be adjusted. 1.6 Lessee's Share of Operating Expense Increase: twenty-four and 7/100ths percent (24.07%) ("Lessee's Share"). Lessee's Share has been calculated by dividing the approximate rentable square footage of the Premises by the total approximate square footage of the rentable space contained in the Project and shall not be subject to revision except in connection with an actual change in the size of the Premises or a change in the space available for lease in the Project. 1.7 Base Rent and Other Monies Paid Upon Execution: (a) Base Rent: $20,684.00 for the period July 1, 2007 through July 31, 2007. (b) Security Deposit: $25,000.00 ("Security Deposit"). (See also Paragraph 5) (c) Parking: $ for the period . (d) Other: $ for . (e) Total Due Upon Execution of this Lease: $45,684.00 . 1.8 Agreed Use: General and administrative offices, sales and marketing for a software company. (See also Paragraph 6) 1.9 Base Year; Insuring Party. The Base Year is 2007 . Lessor is the "Insuring Party". (See also Paragraphs 4.2 and 8) 1.10 Real Estate Brokers: (See also Paragraph 15) (a) Representation: The following real estate brokers ( the "Brokers") and brokerage relationships exist in this transaction (check applicable boxes): ⑀⏅Brian Garbutt, Lee & Associates represents Lessor exclusively ("Lessor's Broker"); ⑀⏅Jonti Bacharach, CresaPartners - West, Inc. represents Lessee exclusively ("Lessee's Broker"); or ⑀⍻ represents both Lessor and Lessee ("Dual Agency"). (b) Payment to Brokers: Upon execution and delivery of this Lease by both Parties, Lessor shall pay to the Brokers the brokerage fee agreed to in a separate written agreement (or if there is no such agreement, the sum of or % of the total Base Rent for the brokerage services rendered by the Brokers). 1.11 Guarantor. The obligations of the Lessee under this Lease shall be guaranteed by ("Guarantor"). (See also Paragraph 37) 1.12 Business Hours for the Building: 8:00 a.m. to 6:00 p.m., Mondays through Fridays (except Building Holidays) and 8:00 a.m. to 1:00 p.m. on Saturdays (except Building Holidays). "Building Holidays" shall mean the dates of observation of New Year's Day, President's Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and TBD . PAGE 1 OF 13 INITIALS INITIALS ©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATIONFORM OFG-4-6/06E 1.13 Lessor Supplied Services. Notwithstanding the provisions of Paragraph 11.1, Lessor is NOT obligated to provide the following: o Janitorial services o Electricity o
